In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00104-CR
        ______________________________


            DEVON STRONG, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 5th Judicial District Court
               Bowie County, Texas
           Trial Court No. 10F0691-005




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

           Devon Strong appeals from his conviction by a jury on four charges of burglary of a

habitation1 and five charges of aggravated robbery.2 In this appeal, Strong appeals one of five

convictions of aggravated robbery. Strong has filed a single brief, in which he raises a single

issue common to each of his appeals.3 Strong argues in a single point of error that the trial court

committed reversible error.

           We addressed this issue in detail in our opinion of this date on Strong’s appeal in cause

number 06-11-00100-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the judgment of the trial court.



                                                            Josh R. Morriss, III
                                                            Chief Justice

Date Submitted:            September 12, 2012
Date Decided:              September 14, 2012

Do Not Publish
1
    TEX. PENAL CODE ANN. § 30.02 (West 2011).
2
    TEX. PENAL CODE ANN. § 29.03 (West 2011).
3
 Strong also appeals his convictions of (1) burglary of a habitation in trial court cause number 10F0475-005
(appellate cause number 06-11-00100-CR);(2) burglary of a habitation in trial court cause number 10F0476-005
(appellate cause number 06-11-00101-CR); (3) burglary of a habitation in trial court cause number 10F0477-005
(appellate cause number 06-11-00102-CR); (4) aggravated robbery in trial court cause number 10F0690-005
(appellate cause number 06-11-00103-CR); (5) aggravated robbery in trial court cause number 10F0692-005
(appellate cause number 06-11-00105-CR); (6) aggravated robbery in trial court cause number 10F0693-005
(appellate cause number 06-11-00106-CR); (7) aggravated robbery in trial court cause number 10F0751-005
(appellate cause number 06-11-00107-CR); and (8) burglary of a habitation in trial court cause number 10F0752-005
(appellate cause number 06-11-00108-CR). Our opinions in each of these cases are issued today.


                                                       2